PARSONS, J.
A judgment is conclusive at law of the rights of the parties, and fully determines all defences that might have been urged against the demand before the judgment was rendered. This is so familiar a principle, that it needs no authority to support it. So, likewise, the recovery of a judgment is equally conclusive against the defendant that the money is legally due to the plaintiff, and not to another, and if the defendant assumes to pay it to a third person upon the idea that such third person is beneficially entitled to receive it, he acts at his peril, and at law he cannot claim to be credited with such payments, in opposition to the legal rights of the plaintiff, even if equity would afford him relief. Applying these principles to the case before us, it is clear that the court did not err in rejecting the testimony, for it did not tend to prove a legal payment, that is, a payment to Parker, the plaintiff, who recovered the judgment in his own name. Whether the evidence could .have been received to prove a payment to Parish, it is unnecessary to decide, fora payment to him, either before or after the rendition of the judgment, could not be received as a satisfaction of it. It is entirely unnecessary to examine the question, whether the evidence should have been received, which was offered to set aside the award. If the award had been set aside, the judgment would have been left, as it now stands, in full force and effect at law. There is no error in the judgment of the court in refusing the motion to enter satisfaction, and consequently it must be affirmed.